Title: To James Madison from Rufus King, 16 January 1788
From: King, Rufus
To: Madison, James


dear Sir
Boston 16. Jany. 1788
We may have 360 members in our Convention, not more than 330 have yet taken their Seats. Immediately after the settlement of Elections the Convention resolved that they would consider and freely deliberate on each paragraph without taking a [question on any of them individually,] & that on the question whether they wd. ratify, each [member] shd. be at liberty [to disc]uss the plan at large. This Resolution seems to preclude the [idea] of Amendments; and hitherto the measure has not been suggested. I however do not from this Circumstance conclude that it may not hereafter occur. The Opponents of the Constitution moved that Mr. Gerry shd. be requested to take a seat in the Convention to answer such Enquiries as the Convention should make concerning Facts which happened in the passing of the Constitution; although this seems to be a very irregular proposal, yet considering the Jealousies which prevail with those who made it (who are certainly not the most enlightened part of the Convention) and the doubt of the issue had it been made a trial of strength, several Friends of the Constitution united with their Opponents and the resolution was agreed to, & Mr. Gerry has taken his Seat.
Tomorrow we are told certain Enquiries are to be moved for by the Opposition, & that Mr. Gerry under the Idea of stating Facts is to state his reasons &c—this will be opposed and we shall on the division be able to form some Idea of our relative Strength.
From the Men who are in favor of the Constitution every reasonable explanation will be given, and arguments really new and in my Judgment most excellent have been & will be produced in its Support. But what will be its fate I confess I am unable to discern. No question ever classed the people of this State in a more extraordinary manner, or with more apparent Firmness. Farewel, your’s &c
Rufus King
